Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 8/15/22, the Applicant amended claims 1, 8, 15,  and argued the rejections of Claims in the Office Action dated 4/15/22. 
	In light of the Applicant’s amendments and remarks, the 35 USC 101 and 102 rejections have been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., United States Patent Publication 20170303846 A1, in further view of .
Claim 1:
	O’Brien discloses:
An information handling system of a gateway operating a high-value data integration system comprising:
a gateway computing node operably communicatively coupled to an enterprise network, to receive a plurality of sensor readings from one of a plurality of Internet of Things (IoT) sensors communicatively coupled to the gateway computing node (see paragraphs [0016] and [0071]). O’Brien teaches receiving a sensor reading a device coupled to the gateway;
the gateway computing node to receive, from a remote data control center, a high-value data and a model field value matching a metadata descriptor associated with at least one sensor reading, and a valuation score associated with a business use case (see paragraphs [0020], [0021] and [0071]). O’Brien teaches receiving a model including values matching metadata descriptor associated with the sensor reading. The sensor readings match the descriptor and calibrate the values of the model to determine the use of the sensor readings;
the gateway computing node to receive, from the remote data control center, a data access catalog associating the business use case with a first client information handling system of the enterprise network (see paragraph [0021]). O’Brien teaches receiving the remote sensor data and using a catalog associated with the use of detecting health conditions and determining a first client of the network who is not subscribed to receive the sensor data;
a processor at the gateway computing node to identify the first client information handling system as a recommended subscribing recipient based on the high-value data model including the model field value matching the metadata descriptor associated with the at least one sensor reading, and the valuation score for the at least one sensor reading associated with a business use case (see paragraphs [0021] and [0049]). O’Brien teaches identifying a first client to receive the sensor reading based on the sensor. O’Brien teaches the sensor data, from the sensor reading, the score based on the user, the health condition is identified and based on the health condition and the severity, a specialist is identified; and
the gateway computing node to transmit the at least one sensor reading to the recommended subscribing recipient first client information handling system if the valuation score associated with the business use case within the high-value data model meets a high-value data threshold value (see paragraphs [0021]). O’Brien teaches transmitting the sensor reading to the recommended recipient if the score or value associated with the business use meets the threshold value.

O’Brien fails to expressly disclose record of the subscribers to the sensor data.

Hamm discloses:
an automatically generated application programming interface (API) to filter and sort IoT sensor data from the plurality of IoT sensors to a subscribing recipient, (see paragraphs [0038] and [0039]). Hamm teaches an API used to filter and sort the sensor data based on authorized access; and 
for the determination of high-value sensor data for the subscribing recipient relative to other sensor data that not does not meet the high-value sensor data criteria under the high-value data model subsequent client information handling system if the valuation score within the high-value data model meets a low-value data threshold value (see paragraphs [0032] and [0033]). Hamm discloses identifying a list of subscribers to receive the sensor data and if the user matches the list then the sensor data is exported to the user, if the user doesn’t not match then the user doesn’t get the sensor data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include only authorized user can subscribers to sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 2:
	O’Brien fails to expressly disclose record of the subscribers to the sensor data.

	Hamm discloses:
the processor to identify a subsequent client information handling system as a subscribing recipient based on a client subscription record received from a remote export client database (see paragraphs [0032] and [0033]). Hamm discloses identifying a list of subscribers to receive the sensor; and 
the gateway network interface device to transmit the at least one sensor reading to the subscribing recipient subsequent client information handling system if the valuation score within the high-value data model meets a low-value data threshold value (see paragraphs [0032] and [0033]). Hamm discloses identifying a list of subscribers to receive the sensor data and if the user matches the list then the sensor data is exported to the user.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include a record of subscribers to sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 3:
	O’Brien discloses:
wherein the business use case describes improving accuracy of a determination made at a client handling system based on a plurality of previously recorded readings from at least a portion of the plurality of IoT sensors (see paragraph [0071]). O’Brien teaches improving accuracy of a determination mad based on previous reading of the sensors.

Claim 4:
	O’Brien discloses:
wherein the business use case describes narrowing transmission of sensor readings between a first IoT sensor and a second IoT sensor, both within the plurality of IoT sensors, to sensor readings upon which the second IoT sensor may act (see paragraph [0071]). O’Brien teaches based on the purpose of the reading, being more specific and narrowing of the sensor readings between sensors. 

Claim 6:
	O’Brien discloses:
wherein the business use case describes analysis of the at least one sensor reading by a specifically identified application (see paragraph [0027]). O’Brien teaches describing a specific application to read the sensor data.

Claim 7:
	O’Brien fails to expressly disclose record of the subscribers to the sensor data.

	Hamm discloses:
the high-value data model includes an access restriction requirement (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement; and 
the processor to transform the at least one sensor reading to comply with the access restriction requirement prior to publication of the at least one sensor reading to the recommended recipient first client information handling system (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement and transforming the data if the user does or doesn’t comply with the access restriction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 8:
	Claim 8 is interpreted and rejected for the same reasons as the method of claim 1. 

Claim 9:
	O’Brien discloses:
wherein the model field value identifies a class of IoT sensors to which the one of a plurality of IoT sensors belongs (see paragraphs [0016] and [0017]). O’Brien teaches the model field value identifies the type of sensor. 

Claim 10:
	O’Brien discloses:
wherein the model field value identifies the gateway (see paragraph [0063]). O’Brien discloses the field identifies the gateway.

Claim 12:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
the high-value data model including an access restriction requirement; and the processor transforming the sensor reading to comply with the access restriction requirement prior to publication of the sensor reading to the recommended recipient (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement and transforming the data if the user does or doesn’t comply with the access restriction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 13:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
wherein the access restriction requirement is a method of encryption (see paragraph [0070]). Hamm discloses an access restriction requirement that makes the sensor data no longer available once the requirement is not being met.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 14:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
wherein the access restriction requirement includes requiring a valid username and a password (see paragraph [0025]). Hamm discloses an access restriction requirement may require the user to be authenticate before sensor data is made available to them.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 15:
	Claim 15 is interpreted and rejected for the same reasons as the method of claim 1. 

Claim 16:
	O’Brien discloses:
wherein the data model descriptor identifies a specific IoT sensor device (see paragraphs [0016] and [0017]). O’Brien teaches the model field value identifies the type of sensor. 

Claim 17:
	O’Brien discloses:
wherein the data model descriptor identifies a specific type of sensor reading (see paragraphs [0016] and [0017]). O’Brien teaches the model field descriptor identifies the sensor data from the device. 

Claim 18:
	O’Brien fails to expressly disclose identifying a version of firmware operating on the sensor.

	Hamm discloses:
wherein the data model descriptor identifies a version of firmware operating on one or more of the plurality of IoT sensor (see paragraph [0026]). Hamm discloses providing updated and/or new programming of the sensor devices.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an identification of firmware operating on the sensor device for the purpose of structure and organization of sensor devices, as taught by Hamm.

Claim 19:
	O’Brien fails to expressly disclose access restrictions to the sensor data.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, in view of Gorinevsky et al., United States Patent Publication 2006/0259217 A1 (hereinafter “Gorinevsky”).
Claim 5:
	O’Brien fails to expressly disclose identifying performing maintenance upon or repairing a defective sensor.

	Gorinevsky discloses:
wherein the business use case describes identifying, performing maintenance upon, or repairing a defective one of the plurality of IoT sensors communicatively couple to the gateway computing node (see paragraph [0032]). Gorinevsky discloses retrieving sensor data and determining that repairs are needed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include identifying performing maintenance upon or repairing a defective sensor for the purpose of efficiently maintaining sensors, as taught by Gorinevsky.

Claim 11:
	O’Brien fails to expressly disclose identifying performing maintenance upon or repairing a defective sensor.

	Gorinevsky discloses:
wherein the business use case describes identifying, performing maintenance upon, or repairing a defective one of the plurality of IoT sensors (see paragraph [0032]). Gorinevsky discloses retrieving sensor data and determining that repairs are needed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include identifying performing maintenance upon or repairing a defective sensor for the purpose of efficiently maintaining sensors, as taught by Gorinevsky.


	Hamm discloses:
the high-value data model includes an access restriction requirement (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement; and 
the processor to transform the sensor reading to comply with the access restriction requirement prior to publication of the sensor reading to the recommended recipient client information handling system (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement and transforming the data if the user does or doesn’t comply with the access restriction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 20:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
wherein the access restriction requirement includes allowing access based on a medic access control (MAC) address of the gateway computing node (see paragraph [0070]). Hamm discloses an access restriction requirement being an address and being based on a location.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. 
1. 101 rejections withdrawn. 

2. 102 rejections withdrawn.
	Claims 1, 8, 15.:
	Applicant argues O’Brien reference does not recited each and every limitations as required under 35 USC 102a1.
	The Examiner agrees. 
	The Examiner withdrew the 102a1 rejections and introduced Hamm into the rejections. Hamm teaches (see paragraphs [0038] and [0039]) an API used to filter and sort the sensor data based on authorized access. A database of sensor data and based on the matched authorization from the user, the user is about to sort the data and allow the user to filter the sensor data. 
Hamm also discloses identifying a list of subscribers to receive the sensor data and if the user matches the list then the sensor data is exported to the user, if the user doesn’t not match then the user doesn’t get the sensor data (see paragraphs [0032] and [0033]). Thus, O’Brien, in combination with Hamm disclose the limitations of the claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIONNA M BURKE/     Examiner, Art Unit 2176                                                                                                                                                                                                   9/10/22